         Case 1:19-cv-10617-JMF Document 7 Filed 01/22/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
_____________________________________

KIDARIUM, LLC,

                           Plaintiff,                       Case No.: 1:19-cv-10617-JMF

v.

KIDVILLE FRANCHISE COMPANY, LLC,

                      Defendant.
______________________________________


                        NOTICE OF VOLUNTARY DISMISSAL

      Pursuant to Fed. R. Civ. P. 41(a), Plaintiff hereby dismisses this suit without

prejudice.

Dated: January 22, 2020                  GARNER & GINSBURG, P.A.



                                         /s/ W. Michael Garner
                                         W. Michael Garner (3558)
                                         5030 Broadway, Suite 631
                                         New York, N.Y. 10034
                                         Tel.: (612) 259-4800
                                         Fax: (612) 259-4810
                                         Email: wmgarner@yourfranchiselawyer.com

                                         Lead Attorneys for Plaintiff
                                         Kidarium, LLC


                                         CALIHAN LAW PLLC

                                         /s/ Robert B. Calihan
                                         Robert B. Calihan (Bar #1817659)
                                         620 Reynolds Arcade Building
                                         16 East Main Street
                                         Rochester, New York 14614
                                         Telephone: (585) 281-2593
Case 1:19-cv-10617-JMF Document 7 Filed 01/22/20 Page 2 of 2




                           Facsimile: (866) 533-4206
                           Email: rcalihan@calihanlaw.com

                           Co-Counsel for Plaintiff
                           Kidarium, LLC
